DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations 
Such claim limitations are: 
The “control means” of claims 1, 5-6, and 10;
The “electrostatic chucking means” of claims 7 and 8;
The “magnetic chucking means” of claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The control means’ description is not sufficiently tailored to communicate the metes of this feature to one of ordinary skill – 112 rejections have been applied below.
The electrostatic chucking means (308) is being interpreted as an electrostatic chuck in accordance with paragraph [0071].
The magnetic chucking means (307) is being interpreted as a magnetic chuck in accordance with paragraph [0071].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to for grammatical reasons. In the third line, a comma ought to be inserted between “substrate” and “and.” Further, in the final paragraph, the phrase “in a state in which the transport carrier holding the substrate has been levitated” is an appositive and ought to be bounded by commas. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 12 recite a “transport module,” but the 112(f) status of the term is ambiguous. Module, for instance, may be interpreted as a generic placeholder, but the second prong of 112(f) requires the recitation of an attendant function, and 
Separately, the penultimate paragraph of claim 1 recites a “control means,” which is being interpreted under 112(f). Paragraph [0039] purports to offer a description of said means, but those components named as constituting the “control means” also use 112(f) language, e.g., “control unit.” By definition, because a nonce term lacks content, it cannot be relied upon to define another generic placeholder. Because the specification fails to clearly enumerate the corresponding structure, material, or acts for performing the associated functions of claim 1, the content of “control means” is indeterminate, rendering limitation indefinite in turn. To expedite prosecution, the examiner will provisionally interpret the “control means” as a mechanical actuator which facilitates the execution of the attendant function. If the applicant intends for the control means to denote a computer programed to execute a series of control steps, as described by the conclusion of paragraph [0034], then the examiner prescribes the direct recitation of this mechanism. Claims 5, 6, and 10 also recite “control means,” and these recitations are indeterminate over the same grounds. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2006/0174829, in view of Azukizawa et al., US 4,817,533.
Claims 1, 11-12: An discloses an alignment apparatus comprising:
A transport mechanism including [0053]:
A transport carrier (110) which holds and transports a substrate;
Transport modules (40) constituting a transport path;
An alignment chamber (42) in which a mask (4) is positioned and fixed to the substrate (3) (Fig. 7, [0067]).
An, however, does not avail electromagnetic levitation to translate the carrier, instead relying upon rollers (Fig. 4). The former technique is known, though, as Azukizawa evidences. Figures 1-3 delineate a transport system for conveying a 
Claims 2-3: As shown by Figure 1 of Azukizawa, the reference provides a plurality of magnet arrays (11) on the right and left sides of the carrier, oriented in the transport direction.
Claim 4: The simple replication of an existing “magnet array” to form another such array is within the scope of ordinary skill – it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 5: As shown by Figure 2 of An, the transport carrier moves with the substrate in a transport direction but can also pursue a U-shaped path orthogonal to the initial transport direction [0050]. Further, the carrier necessarily faces a portion of the transport module at all times.
Claim 9: An provides a deposition chamber (44) [0048].
Claim 10: An provides an alignment chamber (40) for positioning the transport carrier and the mask [0067].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Azukizawa, and in further view of Huh et al., US 2014/0162385.
An does not address the matter of an alignment camera. In supplementation, Huh contemplates a system involving the affixment of a mask (130) to a substrate (S) (Fig. 1). To facilitate this step, the reference provides cameras (150) which optically assess the alignment of marks formed on both the substrate and mask [0075, 0103]. It would have been obvious to integrate this mechanism within An’s apparatus to achieve the predictable result of ensuring mask-substrate alignment which, in turn, ensures the accuracy of the resultant deposition. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Azukizawa, and in further view of Chang et al., US 2013/0009177.
Claim 7: An is silent regarding the matter of an electrostatic chuck. Chang, though, uses electrostatic attraction to secure a downward-facing substrate (500) to a transport carrier (600) as it translates through a series of transport modules ([0054], 
Claim 8: An avails magnetic force to secure the mask [0055].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

/KARLA A MOORE/     Primary Examiner, Art Unit 1716